Citation Nr: 9934454	
Decision Date: 12/09/99    Archive Date: 12/16/99

DOCKET NO.  98-11 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to 
December 1973.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a December 1997 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio, which denied the veteran's 
claim for a compensable evaluation for bilateral hearing 
loss.  The veteran filed a timely appeal, and the case was 
referred to the Board for resolution.  By an August 1999 
Remand, the Board referred the case back to the RO for 
further development.  The requested development having been 
completed, the case has been returned to the Board for 
additional review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained by the 
RO.  

2.  The medical evidence shows that the veteran manifested 
Level I hearing acuity bilaterally in audiometric 
examinations dating from October 1991 through July 1998.  


CONCLUSION OF LAW

The criteria for assignment of a compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 3.383, 
4.1, 4.3, 4.14, 4.85, Diagnostic Code 6100 (1999) and (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The preliminary question before the Board is whether the 
veteran has submitted a well-grounded claim within the 
meaning of 38 U.S.C.A. § (a) (West 1991), and if so, whether 
the VA has properly assisted him in the development of his 
claim.  An allegation that a service-connected disability has 
become more severe is sufficient to establish a well-grounded 
claim for an increased rating.  See Caffrey v. Brown, 6 Vet. 
App. 337, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 
628, 632 (1992).  Accordingly, the Board finds that the 
veteran has presented a claim that is well grounded.  

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist him in developing facts which are 
pertinent to that claim.  See 38 U.S.C.A. § 5107(a).  The 
Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.  The 
evidence includes the veteran's service medical records, 
reports of VA rating examinations, post service medical 
treatment records, and a transcript of personal hearing 
testimony given before the undersigned Board Member at the 
RO.  The Board is not aware of any additional relevant 
evidence which is available in connection with this appeal.  
Therefore, no further assistance to the veteran regarding the 
development of evidence is required.  See 38 U.S.C.A. 
§ 5107(a); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).  

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (1999).  The 
Board notes that in evaluating service-connected hearing 
loss, disability ratings are derived by a mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  

During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. 
Part 4 (1998), including the rating criteria for evaluating a 
hearing loss disorder.  This amendment was effective June 10, 
1999.  See 64 Fed. Reg. 25202 (May 11, 1998).  See also 
38 C.F.R. Part 4 (1999).  

When a law or regulation changes after a claim has been 
filed, but before the administrative appeal process has been 
concluded, the VA must apply the regulatory version that is 
more favorable to the veteran.  See Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  However, where the amended 
regulations expressly provide an effective date and do not 
allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  See Rhodan v. West, 12 Vet. 
App. 55 (1998); see also 38 U.S.C.A. § 5110(g) (West 1991).  
Therefore, the Board must evaluate the veteran's claim for 
entitlement to a compensable rating from November 1997, under 
both the former and the current regulations in the VA Rating 
Schedule in order to ascertain which version is most 
favorable to his claim, if indeed one is more favorable than 
the other.  

Although the new regulations were not in effect when the 
December 1997 rating decision on which this appeal is based, 
was made, the Board notes, parenthetically, that the amended 
regulations did not result in any substantive changes 
relevant to this appeal.  Essentially, the old and new 
regulations for evaluating a hearing loss disorder are 
identical.  See 64 Fed. Reg. 25202 (May 11, 1999); 38 C.F.R. 
§§ 4.85 (1999) et al; (discussing the method of evaluating 
hearing loss based on the results of pure tone audiometry 
results and the results of a controlled speech discrimination 
test, and indicating that there was no proposed change in 
this method of evaluation).  In this case, neither set of 
rating criteria can be more favorable to the veteran's claim 
since the criteria are identical.  

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85 (1999).  
Under these criteria, evaluations of bilateral hearing loss 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 cycles per second (Hertz or Hz).  

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
from Level I for essentially normal acuity through Level XI 
for profound deafness.  See 38 C.F.R. §§ 4.85 and 4.87, 
Diagnostic Code 6100; Table VI (1998); 38 C.F.R. § 4.85(b) 
and (e) (1998), as amended by 64 Fed. Reg. 25202 through 
25210 (May 11, 1999); 38 C.F.R. § 4.85(b) and (e) (1999).  
See Lendenmann v. Principi, supra.  The amended regulations 
changed the title of Table VI from "Numeric Designations of 
Hearing Impairment Based on Puretone Threshold Average and 
Speech Discrimination."  See 64 Fed. Reg. 25202 (May 11, 
1999); 38 C.F.R. § 4.85, Table VI (1999).  Moreover, Table 
VII was amended in that hearing loss is now rated under a 
single code, that of Diagnostic Code 6100, regardless of the 
percentage of disability.  See 64 Fed. Reg. 25204 (May 11, 
1999); 38 C.F.R. § 4.85, Diagnostic Code 6100 (1999).  

The Board further observes that the explanatory information 
accompanying the regulatory changes to the criteria for 
evaluating audiological disabilities specifically indicates 
that, except for certain "unusual patterns of hearing 
impairment," the regulatory changes do not constitute 
liberalizing provisions.  Id.  at 25204.  The "unusual 
patterns of hearing impairment" include cases where the pure 
tone thresholds at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hz) is 55 decibels or more, or 
where the pure tone thresholds are 30 decibels or less at 
1000 Hz and 70 decibels or more at 2000 Hz.  However, these 
revisions, even when applied, do not affect the evaluation of 
the veteran's bilateral hearing loss, as the amendment notes 
that they are an attempt to assure more equitable evaluations 
in a small number of veterans with unusual patterns of 
hearing impairment.  See 61 Fed. Reg. 24203 (May 11, 1999); 
38 C.F.R. § 4.85, et al.  

In the present case, there is no evidence of record to show 
that the veteran has a language problem, inconsistent speech 
discrimination scores, etc., or that the provisions of 
38 C.F.R. § 4.86 (1999) are applicable.  See 38 C.F.R. § 4.85 
(1999).  

Here, service connection for bilateral hearing loss was 
initially granted by a Board decision of June 1997.  Pursuant 
to the Board's decision, a July 1997 rating decision by the 
RO assigned a noncompensable evaluation for the veteran's 
bilateral hearing loss, effective from September 3, 1991.  
The veteran did not indicate any disagreement with this 
decision, but underwent an additional VA rating examination 
in November 1997.  On the basis of the results of this 
examination, his noncompensable evaluation was continued by a 
December 1997 rating decision.  This appeal followed.  

The Board initially reviewed the veteran's claim for an 
increased rating in August 1999.  Based on its review of the 
evidence, the Board determined that further evidentiary 
development was necessary in order to adjudicate the 
veteran's case properly, and in August 1999, remanded the 
case back to the RO for that development.  Specifically, the 
Board noted that during his April 1999 personal hearing 
before the undersigned Board Member, the veteran made 
references to a VA audiological examination conducted some 
two months prior to the date of his personal hearing.  
Pursuant to the Board's August 1999 Remand, the RO sought to 
obtain any audiological examination reports or other relevant 
treatment records, but received a negative response from the 
indicated health-care provider, the Dayton, Ohio, VA Medical 
Center (VAMC).  The RO then referred the case back to the 
Board for resolution.  

In support of his claim for an increased rating, the veteran 
submitted VA treatment records and audiological examination 
reports dating from October 1991 through July 1998.  The 
results of the October 1991 audiological examination found 
the veteran's pure tone thresholds, in decibels, to be as 
follows:  






HERTZ



500
1000
2000
3000
4000
RIGHT
20
40
40
30
10
LEFT
15
40
35
25
20

The average pure tone decibel loss in the right ear was 30, 
and in the left ear was 30.  (The average is computed from 
the results of 1000, 2000, 3000, and 4000 Hz; the results at 
500 Hz are only used to determine whether hearing loss 
disability, under VA standards, is present.)  Speech 
audiometry revealed speech recognition ability of 100 percent 
in the right ear and of 96 percent in the left ear.

Applying the pertinent rating criteria (under the former 
standards) to the veteran's October 1991 examination results 
yields numerical category designations of I in the right and 
left ears (between 0 and 41 average pure tone decibel hearing 
loss, with between 92 and 100 percent of speech 
discrimination as applied to each ear).  Entering the 
category designations for the veteran's bilateral hearing 
loss into Table VII produces a disability evaluation of zero 
percent under 38 C.F.R. § 4.85, Diagnostic Code 6100.  

The veteran underwent a subsequent VA audiological 
examination in August 1997, and a VA audiological examination 
for rating purposes in November 1997.  The reports of these 
examinations were identical, and showed the veteran's pure 
tone thresholds, in decibels, to be as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
30
50
50
35
30
LEFT
25
50
45
40
50

The average pure tone decibel loss in the right ear was 41 
decibels, and in the left ear was 46 decibels.  Speech 
audiometry revealed speech recognition ability of 100 percent 
in both the right and left ears.  

Applying the pertinent rating criteria to the veteran's 
August and November 1997 examinations yields a numerical 
category designation of I in the right ear (between 0 and 41 
average pure tone hearing loss, with between 92 and 100 
percent of speech discrimination), and I in the left ear 
(between 42 and 49 average pure tone decibel hearing loss, 
with between 92 and 100 percent of speech discrimination).  
Entering the category designations for the veteran's 
bilateral hearing loss into Table VII also produces a 
disability evaluation of zero percent under 38 C.F.R. § 4.85, 
Diagnostic Code 6100.  

The veteran underwent a further VA audiological examination 
in July 1998.  The results of that examination found his pure 
tone thresholds, in decibels, to be as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
25
55
50
35
35
LEFT
20
45
40
45
65

The average pure tone decibel hearing loss in the right ear 
was 43 decibels, and in the left ear was 49 decibels.  Speech 
audiometry revealed speech recognition ability of 92 percent 
in the right ear and of 92 percent in the left ear.

Applying the pertinent rating criteria to the July 1998 
examination results yields a numerical category designation 
of I in the right ear (between 42 and 49 average pure tone 
decibel hearing loss, with between 92 and 100 percent of 
speech discrimination), and I in the left ear (between 42 and 
49 average pure tone decibel hearing loss, with between 92 
and 100 percent of speech discrimination).  Entering the 
category designations for the veteran's bilateral hearing 
loss into Table VII also produces a disability evaluation of 
zero percent under 38 C.F.R. § 4.85, Diagnostic Code 6100.  

In April 1999, the veteran appeared at a personal hearing 
before the undersigned Board Member, and testified that he 
did not feel that a zero percent evaluation provided adequate 
compensation for the level of difficulty he experienced due 
to his service-connected hearing loss.  He stated that VA 
audiological examiners advised him that he was 50 percent 
deaf in normal voice tones.  The veteran indicated that he 
was currently employed as a manufacturing engineer in which 
he programmed computers.  He also testified that he 
experienced difficulty hearing conversations spoken in normal 
tones in his house, but that hearing aids helped.  While the 
veteran indicated that he essentially agreed with the 
examination results showing the average pure tone decibel 
loss, he did not agree with the examination results showing a 
relatively high percentage of speech discrimination ability, 
given his apparent difficulty in understanding normal 
conversation without hearing aids.  

After applying the criteria under 38 C.F.R. §§ 4.85 et seq. 
to the evidence of record, the Board must conclude that the 
currently assigned noncompensable evaluation is appropriate, 
and that the preponderance of the evidence is against a 
higher evaluation under any other diagnostic code.  See 
Karnas, supra. As there is not an approximate balance of 
positive and negative evidence regarding the merits of the 
veteran's claim that would give rise to reasonable doubt in 
his favor, the provisions of 38 U.S.C.A. § 5107 are not 
applicable.  The Board recognizes that the veteran has 
complained that his bilateral hearing loss is more severe 
than currently evaluated, particularly in areas of speech 
discrimination.  However, the Board observes that the 
veteran's rating examination results dating from October 1991 
through July 1998 fail to disclose a hearing disability to 
the degree of severity that he has reported, and since 
October 1991, his speech discrimination scores have not 
fallen below 92 percent.  Further, while the veteran 
testified that he had recently undergone a subsequent rating 
examination shortly before his hearing, attempts by the RO to 
obtain any additional audiological examination reports, 
pursuant to the Board's August 1999 Remand, met with negative 
results.  Accordingly, based upon the objective evidence 
demonstrated in the reports of the rating examinations dating 
from October 1991 through July 1998, the Board finds no basis 
upon which to grant a compensable rating for the veteran's 
bilateral hearing loss.  

In addition, the potential application of Title 38 of the 
Code of Federal Regulations (1999) have been considered.  See 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The 
Board has carefully considered the veteran's contentions that 
his bilateral hearing loss warrants assignment of a 
compensable evaluation.  In exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
"extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities" is made.  See 
38 C.F.R. § 3.321(b)(1) (1999).  The governing norm in those 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture which such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.  

In this regard, the Board notes that the schedular 
evaluations in this case are not inadequate.  There is a full 
range of ratings, under former and revised standards, that 
anticipate greater disability from hearing loss.  The record, 
however, does not establish the presence of findings that 
would support a higher rating under the Rating Schedule.  
Further, the Board finds no evidence of an exceptional 
disability picture in this case.  While the Board recognizes 
that the veteran experiences bilateral hearing loss, there is 
no evidence to show that has markedly interfered with his 
ability to obtain or retain gainful employment, or has caused 
frequent hospitalization.  Therefore on the basis of the 
entire record, the Board must conclude that in the absence of 
factors suggestive of an unusual disability picture, further 
development in keeping with the procedural actions outlined 
in 38 C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell v. 
Brown, 8 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  



ORDER

Entitlement to a compensable evaluation for bilateral hearing 
loss is denied.  



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

